Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 4 TO AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 4 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
May 30, 2018 (this “Amendment”), among PARLEX 4 UK FINCO, LLC and PARLEX 4
FINANCE, LLC (the “Sellers”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).

RECITALS

WHEREAS, Sellers and Buyer are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of January 29, 2016 (as amended by that
certain Amendment No. 1 to Amended and Restated Master Repurchase Agreement and
Guarantee Agreement, dated as of July 25, 2016, as further amended by that
certain Amendment No. 2 to Amended and Restated Master Repurchase Agreement,
dated as of May 17, 2017, as further amended by that certain Amendment No. 3 to
Amended and Restated Master Repurchase Agreement, dated as of April 18, 2018, as
amended hereby, and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”);

WHEREAS, Sellers and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended to increase the Maximum
Facility Amount by $414,000,000, as more fully set forth in this Amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer each agree as follows, and Blackstone Mortgage Trust, Inc.
(“Guarantor”) agrees to make the acknowledgments set forth herein:

SECTION 1. Amendments to Repurchase Agreement.

(a) The definition of “Maximum Facility Amount”, as set forth in Article 2 of
the Repurchase Agreement, is hereby amended and restated in its entirety to read
as follows:

“Maximum Facility Amount” shall mean (a) from and after the Amendment and
Restatement Date, to but excluding the Fourth Amendment Effective Date,
$500,000,000, (b) from and after the Fourth Amendment Effective Date through but
excluding August 30, 2018, $914,000,000, and (c) thereafter, $500,000,000.

(b) The definition “Fourth Amendment Effective Date” is added to Article 2 of
the Repurchase Agreement in correct alphabetical order as follows:

“Fourth Amendment Effective Date” shall mean May 30, 2018.



--------------------------------------------------------------------------------

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date on which (a) this Amendment is executed and delivered by a duly authorized
officer of each of Guarantor, Sellers and Buyer, along with delivery to Buyer of
customary opinions as to enforceability and corporate matters with respect to
Sellers and a bring down letter affirming the legal opinion with respect to the
applicability of the Bankruptcy Code safe harbors that was provided to Buyer on
the Amendment and Restatement Date and (b) Buyer receives payment from Seller of
an upsize fee in the amount of $289,800.

SECTION 3. Sellers’ Representations and Warranties. On and as of the date first
above written, each Seller hereby represents and warrants to Buyer that (a) it
is in compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date), (d) such
Seller has taken all necessary action to authorize the execution, delivery and
performance of this Amendment and (e) this Amendment has been duly executed and
delivered by or on behalf of such Seller and constitutes the legal, valid and
binding obligation of such Seller enforceable against such Seller in accordance
with its terms subject to bankruptcy, insolvency, and other limitations on
creditors’ rights generally and to equitable principles.

SECTION 4. Acknowledgments of Guarantor. In connection with the amendments to
the Repurchase Agreement set forth herein, Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment by Sellers and agrees that it continues
to be bound by that certain Guarantee Agreement made by Guarantor in favor of
Buyer, dated as of December 20, 2013 (as amended by that certain Amendment No. 1
to Guarantee Agreement, dated as of March 3, 2014, and as further amended by
that certain Amendment No. 1 to Amended and Restated Master Repurchase Agreement
and Guarantee Agreement, dated as of July 25, 2016, the “Guarantee Agreement”),
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein, and (b) that, as of the date hereof, Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement,
the Guarantee Agreement and each of the other Transaction Documents.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Amendment Effective Date, all references in the Repurchase Agreement to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment. Each reference to Repurchase Agreement in any of the Transaction
Documents shall be deemed to be a reference to the Repurchase Agreement, as
amended hereby.

SECTION 6. Counterparts. This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

 

-2-



--------------------------------------------------------------------------------

SECTION 7. Costs and Expenses. Sellers and Guarantor shall pay Buyer’s
reasonable actual out of pocket costs and expenses, including reasonable fees
and expenses of accountants, attorneys and advisors, incurred in connection with
the preparation, negotiation, execution and consummation of this Amendment.

SECTION 8. No Novation, Effect of Agreement. Guarantor, Sellers and Buyer have
entered into this Amendment solely to amend the terms of the Repurchase
Agreement and do not intend this Amendment or the transactions contemplated
hereby to be, and this Amendment and the transactions contemplated hereby shall
not be construed to be, a novation of any of the obligations owing by Sellers or
Guarantor (the “Repurchase Parties”) under or in connection with the Repurchase
Agreement or any of the other document executed in connection therewith to which
any Repurchase Party is a party (the “Repurchase Documents”). It is the
intention of each of the parties hereto that (i) the perfection and priority of
all security interests securing the payment of the obligations of the Repurchase
Parties under the Repurchase Agreement and the other Repurchase Documents are
preserved, (ii) the liens and security interests granted under the Repurchase
Agreement continue in full force and effect, and (iii) any reference to the
Repurchase Agreement in any such Repurchase Document shall be deemed to also
reference this Amendment.

SECTION 9. Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

To the extent that any party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against any Seller or their
property in the courts of other jurisdictions.

 

-3-



--------------------------------------------------------------------------------

SECTION 10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5 1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[SIGNATURES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

a national banking association organized under

the laws of the United States

By:

 

/s/ Thomas N. Cassino                        

 

Name: Thomas N. Cassino

 

Title:   Executive Director

 

Signature Page to Amendment No. 4 to Amended and Restated Master Repurchase
Agreement



--------------------------------------------------------------------------------

SELLERS:

PARLEX 4 FINANCE, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

 

Name:

 

Douglas N. Armer

 

Title:

 

Managing Director, Head of Capital

Markets and Treasurer

PARLEX 4 UK FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

 

Name:

 

Douglas N. Armer

 

Title:

 

Managing Director, Head of Capital

Markets and Treasurer

With respect to the acknowledgments set forth in Section 4: GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:

 

/s/ Douglas N. Armer

 

Name:

 

Douglas N. Armer

 

Title:

 

Managing Director, Head of Capital

Markets and Treasurer

 

(Signature page to Amendment No. 4 to Amended and Restated Master Repurchase
Agreement)